El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Manuel Sosa Olivas falleció en Río Grande el 5 de sep-tiembre de 1921, bajo testamento abierto que otorgó el 4 del *471mes anterior, ante el Notario don Carlos García de la Noceda. Instituyó por sus únicos y universales herederos a sus hijos naturales reconocidos Juan I. Sosa Escobar y Celestina Sosa Vizcarrondo, y nombró albaeeas a su citado hijo y al Dr. José Celso Barbosa, respectivamente, por el orden en que han sido nombrados, “para que en caso de ausencia, incapacidad o muerte del primero le suceda el segundo ...”
Hizo un legado de parte alícuota a Carmen Escobar, madre de su indicado hijo, y entre oíros legados, hizo uno en los siguientes términos:
“Lego a favor de dichos menores Víctor Manuel, Manuel Isidro, Carmen María y Francisca Sosa Millán, hijos de Mariana Millán, la suma de $10,000 a cada uno, de cuya cantidad, una vez termi-nada la liquidación de los bienes del testador, percibirá cada menor favorecido el interés del 6 por ciento anual, mientras sean menores de edad, y este legado es con la condición que al fallecer cualquiera o cualesquiera de ellos, pasará o pasarán éste o estos legados a favor de los que de ellos queden vivos, salvo que el o los favorecidos tu-viesen sucesión, esto es, hijos; y si todos fallecieren sin dejar su-cesión, entonces estos legados pasarán a favor de don Juan I. Sosa y doña Celestina Sosa y Vizcarrondo, por partes iguales. También es condición indispensable que en cuanto empiecen a disfrutar estos agraciados de este último legado deben ser administradores de los mismos, indistintamente, don Juan I. Sosa y Escobar y doña Carmen Escobar, bajo cuya protección ■estarán dichos menores, pues de lo contrario y en el caso de que la madre de los referidos menores los retirase del lado de dichos propietarios (sic) y los llevare a vivir con ella, entonces no percibirán los mencionados menores ni directa ni indirectamente, ninguna renta o intereses correspondientes a sus respectivos legados, quedando nula y sin ningún valor ni efecto legal esta disposición en cuanto a los intereses o rentas de los mencionados legados.”
El 3 de noviembre de 1921 don Juan I. Sosa Escobar, doña Celestina Sosa Vizcarrondo y doña Carmen Escobar otorgaron ante el mismo Notario Sr. García de la Noceda una escritura de partición de bienes en la cual se hace una relación de los legados incluyendo el de los menores ante-riormente transcrito, todos los cuales suman $57,000, y se *472adjudica en dicha escritura a Juan I. Sosa Escobar la can-tidad de $81,565.68, con la cual pagará el montante de los legados más las deudas del caudal, ascendentes a $24,565.68.
Así las cosas, el 25 de enero de 1938 Francisca y Carmen María Sosa Millán radicaron separadamente las demandas de fastos pleitos contra los herederos de Manuel Sosa Olivas, es decir, Juan'I. Sosa. Escobar .y Celestina Sosa Vizcarrondo, alegando que han llegado a su mayoridad y no les han entre-gado a cada una de ellas la cantidad de $10,000, importe del legado antes mencionado, ni los intereses devengados por esa cantidad al tipo de 6 por ciento anual desde el 3 de noviem-bre de 1921, ni se han invertido esos intereses en beneficio de ellas, resultando estériles todas sus gestiones para obtener el pago de las sumas reclamadas. Terminan las demandas solicitando sentencia en cada pleito condenando a los deman-dados a pagar mancomunada y solidariamente á cada deman-dante dichas sumas, más las costas y desembolsos.
La demandada Celestina Sosa Vizcarrondo se personó en autos. Interpuso excepción previa alegando que la demanda, en cuanto a ella, no exponía hechos constitutivos de causa de ¡acción. Desestimada la excepción previa, radicó una extensa •contestación oponiéndose a las pretensiones de las deman-dantes.
El otro demandado, padre de las demandantes, no com-pareció, pero en el acto del juicio las demandantes presenta-; ron evidencia, con la oposición de. la demandada, una titulada .estipulación en cada pleito:que por ser breve la transcribi-remos a continuación:
“Moción sobre estipulación y sentencia.—
“Comparecen las partes por sus respectivos abogados y respe-tuosamente''alegan: PRIMERO; Ha convenido el demandado Juan I. •Sosa con la demandante Francisca Sosa Millán en abonarle en pago ¡parcial, de-la suma de-diez mil-dólares que le fue legada por su difunto abuelo y que es objeto de la reclamación en este caso, la suma de quinientos treinta y seis dólares, en el valor de una finca 'situada en' el barrio de Martín González, de Carolina, Puerto Eicó. '-^J-SeguNdó :• :Que este abono parcial se hace a cuenta de mayor can-*473tidad, reconociendo el compareciente Juan I. Sosa no haber satis-fecho tampoco las mensualidades correspondientes a la demandante durante su minoridad, así como también el no-haberla requerido a ella ni a sus otros tres Hermanos, también legatarios de su difunto abuelo, para que vinieran a vivir en su compañía, ya que debido a haberse casado, se bacía incompatible la vida de la familia de la demandante con la familia legítima del demandado compareciente. —TeRCbro: Que consiente don Juan I. Sosa en que se dicte sen-tencia en su contra por la reclamación total de la demanda con abono parcial de la cantidad satisfecha, ya que la demandante ad-mite por su parte el haber practicado búsquedas de bienes del de-mandado dúan I, Sosa y el no haber podido localizar otros"bienes que los que él entrega en pago parcial. — Por todo lo cual, suplican de ese tribunal apruebe este convenio con cualquier pronunciamiento pertinente al efecto. — San Juan, P. R., a_de abril de 1938.— Respetuosamente, (fdo.) Adrián Agosto, abogado del demandado; (fdo.) R. PI. Blondet, abogado de la demandante.— (fdo.) Juan I. Sosa, demandado (Conforme) — (fdo.) Francisca Sosa, demandante (Conforme).”
Idéntica estipulación se presentó en el caso seguido por Carmen María Sosa Millán.'
Oída la prueba de una y otra parte, la corte inferior, el 8 de agosto de 1939, dictó sentencia en cada caso condenando a los demandados a pagar a cada una de las demandantes “mancomunada y solidariamente la cantidad de $10,000, im-porte de su legado, con más los intereses devengados por esa cantidad al 6 por ciento anual desde ei 3 de noviembre de 1931 (sic) y hasta su total pago, pero de dicha suma deberá descontarse la cantidad de $536 abonados al legado por el codemandado Don Juan I. Sosa Escobar, cuya suma, según el precepto legal, deberá imputarse primero a. los frutos del legado y en la fecha en que se hizo el pago, o sea en 30 de abril de 1938; con más las costas y desembolsos de este procedimiento, incluyendo en las mismas la cantidad de cien ($100) dólares como honorarios del abogado de la parte actora. ’ ’
En la opinión que sirvió de base a las sentencias apeladas, el juez inferior admite que Juan I. Sosa recibió *474la cantidad suficiente para el pago de estos legados, pero sostiene que la adjudicación que con ese objeto le fué hedía, es ineficaz y no obliga a las demandantes porque en la escri-tura de partición no consta que dicho Sr. Sosa compareciera como padre con patria potestad sobre las demandantes ni como representante de ellas, ni en ninguna otra condición que lo conecte con las demandantes. Sobre esta cuestión dice el juez inferior:
“Lo primero que tenemos que preguntarnos es si ha sido o no pagado el legado tanto en lo principal como en lo accesorio. Del análisis de la prueba que antes hacemos y que declaramos como hechos probados, no aparece por parte alguna que al hacerse la adjudicación de los bienes a Don Juan I. para el pago de los legados éste compareciera en otra capacidad que no fuese la suya como he-redero para admitir una cantidad a fin de satisfacer las deudas, los •legados y otras obligaciones de la herencia; pero no hay nada que pueda indicar que en dicha escritura él compareciera como padre de las demandantes ni como representante de ellas, ni en ninguna otra condición que lo conecte con las demandantes. No puede de-cirse en estas condiciones que haya habido una adjudicación a favor de las demandantes. La demandada compareciente insiste en su ale-gato en que el mero hecho de la comparecencia de Don Juan I. es indicación clara de que él tenía la representación de ellas, ya que no se puede tener distinta personalidad, pero la teoría en esta ju-risdicción parece serle contraria. Véase Arvelo et al. v. Banco Territorial, etc., 25 D.P.R. 728.
“No hay indicación alguna de que Don Juan I. recibiera canti-dad alguna para el pago del legado de las demandantes, ya que a él se le adjudicaron englobadamente diversos bienes y de distintos va-lores para el pago de múltiples obligaciones, de índole variada, de la herencia. La forma de esta adjudicación demuestra ser más que otra cosa una de las operaciones corrientes de esta naturaleza me-diante las cuales los interesados separan bienes del haber hereditario y los entregan a uno de ellos para pago de las deudas, legados y otras bajas, constituyéndolo en mandatario de la comunidad sueesora, y a la cual responde de la inversión de dichas cantidades, pero esto no afecta en forma alguna a los legatarios ni a los acreedores, por-que mientras no se les paguen sus legados o sus acreencias no se ex-tingue su obligación. Tenemos que llegar a la conclusión de que *475la mera adjudicación de bienes al demandado Don Juan I. no pudo equivaler al pago de los legados de las demandantes.
“Pero aun cuando fuera ello así, si éste no ha cumplido su en-cargo o mandato, será responsable a los mandantes, pero en forma, alguna han quedado relevados los herederos de las obligaciones im-puéstales por el testador y mucho más si los legatarios y acreedores no intervinieron en las operaciones particionales. De aquí que no pudiendo don Juan I. comparecer en otra capacidad en la escritura de partición que como heredero, se hacía necesaria la habilitación de un defensor ad litem para representar a las demandantes y someter después dichas operaciones particionales a la aprobación del tribunal de distrito correspondiente por ser entonces dichas demandantes menores de edad.”
De la opinión de la corte inferior se desprende que se lia confundido el concepto jurídico del legatario con el de here-dero. El legatario es un mero acreedor de la herencia y como tal no es necesario que comparezca en la escritura de par-tición de bienes. Examinemos lo prescrito en el artículo 825 del Código Civil (ed. 1930), idéntico al 903 del español. Dice así:
“Art. 825. Si no hubiere en la herencia dinero bastante para el pago de funerales y legados, y los herederos no lo aprontasen de lo suyo, promoverán los albaceas la venta de los bienes muebles; y no alcanzando éstos, la de los inmuebles, con intervención de los herederos.
“Si estuviere interesado en la herencia algún menor, ausente, corporación o establecimiento público, la venta de los bienes se hará con las formalidades prevenidas por las leyes para tales casos.”
Interpretando Manresa la frase “si estuviere interesado en la herencia algún menor,” dice:
“Herencia es lo que corresponde a los herederos: el interesado en la herencia es el mismo heredero a que se refiere el párrafo pri-mero del artículo. En efecto, si el legatario, aun de parte alícuota, es mayor de edad, la ley no exige su intervención; sólo pide la inter-vención de los herederos. ¿Se concibe que siendo menor esa ley atienda con tanta solicitud a su interés, y al cumplir los 23 años, le abandone y no le conceda intervención? No; ambos párrafos están enlazados y envuelven la misma idea: que no se prescinda nunca *476de los, herederos, contando con ellos si son capaces, rodeando el acto de la enajenación de los bienes de todas las formalidades legales pro-pias del caso, cuando se haya limitado su capacidad de obrar. Los legatarios son verdaderos acreedores, y aun siendo de parte alícuota, han de reclamar su legado a los acreedores (entiéndase albaceas) y siempre pueden ejercitar la acción rescisoria si se les ocasiona irreparable perjuicio, aparte de las demás facultades que les conceden las leyes.” 6 Manresa, Código Civil Español, 758. (Bastardillas y paréntesis nuestros.)
Determinando las facultades de los albaceas, prescribe el artículo'824 del Código Civil (ed. 1930):
“No habiendo el testador determinado especialmente las faculta-des de los albaceas, tendrán las siguientes:
"1.
■ “2. Satisfacer los legados que consistan en metálico, con el cono-cimiento-y beneplácito del heredero.
“3. . . . ...
“4. :•
El citado comentarista, comentando el' artículo 9Ó2 del Código Civil español, igual al 824 que en lo pertinente heñios transcrito, dice: •
“No expresando nada en contrario el testador, los legatarios de sumas en metálico deben, en caso necesario, reclamar el pago de sts legados a los albaceas, pues como hemos dicho, se trata de facultades que constituyen al mismo tiempo verdaderos deberes.” Obra y tomo citados, pág: 755.
Si los bienes muebles pueden venderse por el albacea sin el concurso de los herederos, y los inmuebles con el concurso de éstos, sin'intervención del legatario en uno y otro caso, con ciertas excepciones que no concurren en este caso — entre ellas cuando se trata de vender un bien que ha sido legado a una persona — es obvio que los legatarios tampoco tienen dere-cho a intervenir en la partición de los bienes hereditarios, ya'que como reiteradamente ha dicho este tribunal, [3] la partición no es otra cosa que una enajenación entre los here-deros de la parte indeterminada que tienen en la herencia, por la ..parte determinada y específica que reciben a cambio *477de aquélla. Del Rosario v. Rucabado, 23 D.P.R. 473, 478; Latorre v. Registrador, 24 D.P.R. 200; Ex parte Sotomayor, 24 D.P.R. 185; Aponte v. Registrador, 30 D.P.R. 785.
Pero es más, los artículos 1011 y 1013 del Código Civil, iguales a los 1058 y 1060 del español, regulan la materia en la siguiente forma:
“Art. 1011. Cuando el testador no hubiese hecho la partición, ni encomendado a otro esta facultad, si los herederos fueren mayores y tuvieren la libre administración de sus bienes, podrán distribuir la herencia de la manera que tengan por conveniente.”
“Art. 1013. Cuando los menores de edad estén sometidos a la patria potestad y representados en la partición por el padre y en su caso por la madre, no será necesaria la intervención ni la apro-bación judicial.”
Por último, el artículo 71A de la Ley de Procedimientos Legales Especiales, art. 605 del Código de Enjuiciamiento Civil, que alegan las apeladas haber sido infringido, prescribe:
“Art. 71A. Siempre que se verificase una partición de herencia, en la cual hubiere interesados menores de edad, o incapaces, si se adjudicaren bienes de la herencia en pago de deudas, a herederos, o extraños, deberá someterse a la aprobación de la corte de distrito competente, y si ésta, con audiencia del fiscal, quedare satisfecha de la certeza de la deuda y de que la adjudicación en pago de la misma es razonable y justa, podrá aprobar dicha adjudicación en pago, sin necesidad de la subasta pública.”
Es evidente que los menores de edad a que se refieren tanto el artículo 1013 del Código Civil como el 71A de la Léy de Procedimientos Especiales son los herederos menores de edad y no los legatarios, pues si estos últimos, siendo mayo-res de edad no tienen derecho a intervenir en la partición (art. 1011 del Código Civil), es obvio que tampoco pueden intervenir por el hecho de que sean menores de edad.
La incomparecencia de las menores demandantes en la escritura de partición y el hecho de no haberse cumplido, con las formalidades prescritas por el artículo 71 A, por -ño. *478ser aplicable, no afectan la validez de dicho documento. A mayor abundamiento, véase el caso de Sosa v. Registrador, 34 D.P.R. 765, donde por este tribunal se ordenó la inscrip-ción de la escritura de partición que nos ocupa.
 Réstanos ahora resolver si el pago del legado a Juan I. Sosa obliga a las legatarias demandantes.
No siendo necesario acreditar el recibo del legado mediante el otorgamiento de una escritura pública, no precisaba que en la de partición se consignase expresamente que Juan I. Sosa comparecía en el carácter dual de heredero y de admi-nistrador del legado. Bastaba que el pago se hiciese a la persona que el testador designó para recibirlo y a esa persona se hizo. Si Sosa, faltando a la obligación legal y moral que tenía para con sus hijos y a la confianza en él depositada por su padre, dilapidó el fondo que para su administración lo fue entregado, cúlpese a él y hasta cierto punto al tes-tador por su imprevisión, al encomendarle una misión para la cual no estaba preparado; pero no se pretenda imponer esa responsabilidad a la demandada, que religiosamente pagó a quien según el testamento estaba obligada a pagar.
El caso de Arvelo v. Banco Territorial y Agrícola, 25 D.P.R. 728, no es aplicable. Allí se decretó la nulidad de un procedimiento ejecutivo hipotecario por no haberse reque-rido de pago a los demandados y se dijo que el requerimiento diligenciado exclusivamente en la madre de los demandados, algunos de los cuales eran menores de edad, no confería jurisdicción sobre los hijos. Envolvía aquel caso una cues-tión de jurisdicción que no existe en el que nos ocupa.
No es necesario considerar otras cuestiones suscitadas en este recurso.
Por lo expuesto, procede revocar las sentencias apeladas en cuanto se refieren a la demandada Celestina Sosa Vis-carrondo, única que ha apelado, y dictar en cada caso■ la que debió haber dictado la corte sentenciadora, es decir declarar sin lugar la demanda en cuanto a dicha demandada, con costas a las demandantes.